BUDGE, J.
This is an action to recover damages alleged to have been suffered by reason of the seizure and retention by appellants, under a writ of attachment, of an automobile owned by respondent, and to restrain appellants from selling or disposing of it or in any way interfering with respondent’s possession thereof.
Upon a motion made therefor, the court entered an order restraining appellants as prayed, until the final hearing of said cause upon the merits. This appeal is from the order granting the injunction.
*214The transcript on appeal does not contain a certificate either by the trial judge, clerk or attorneys, that the papers therein contained constitute all of the records, papers and files used or considered by the trial judge upon the hearing of the motion for the injunction, as required by C. L., sec. 4821, and Rule 24 of this court. It is the settled' law in this jurisdiction that where the transcript does not contain such certificate, the appeal will be dismissed. (Walsh v. Niess, 30 Ida. 325, 164 Pac. 528, where the previous authorities are collected; Glenn v. Aultman & Taylor M. Co., 30 Ida. 719, 167 Pac. 1163; Glenn v. Aultman & Taylor M. Co., 30 Ida. 727, 167 Pac. 1163.)
The appeal is dismissed. Costs are awarded to respondent.
Morgan, C. J., and Rice, J., concur.